DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-8, 10-16, 19-21 and 23-24 are pending and have been examined, where claims 1-5, 8, 10, 12, 19-20 and 23-24 is/are rejected and claim 6-7, 11, 13-16 and 21 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims  1-8, 10-16, 19-21 and 23-24 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “acquiring auxiliary information of the item by an information capturing device; performing multi-modality fusion on the position information and the auxiliary information to obtain a fusion result; and determining an identification result of the item according to the category information and the fusion result” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image fusion and classification, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 
Claim(s) 1-8, 10-16, 19-21 and 23-24 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or


Claims 1, 4-5, 12 and 23-24 are rejected under 35 U.S.C. 102(b) as being anticipated by Zhu (US 20060177099).

Regarding claim 1, Zhu discloses an item identification method, comprising:
acquiring multi-frame images of the item by an image capturing device (see figure 1, camera is used to captured video frames);
processing the multi-frame images of the item to obtain position information and category information of the item in each frame image (see figure 2, 202’s in t+1 and t+2 frames are read as the positional information and see figure 4 showing category information of the item in each frame image);

    PNG
    media_image1.png
    310
    926
    media_image1.png
    Greyscale
;
acquiring auxiliary information of the item by an information capturing device (see figure 2, t frame is read as auxiliary information):

    PNG
    media_image2.png
    220
    912
    media_image2.png
    Greyscale
;
performing multi-modality fusion on the position information and the auxiliary information to obtain a fusion result (see figure 3, 302 knowledge fusions are performed using plurality of frames); and

    PNG
    media_image3.png
    287
    919
    media_image3.png
    Greyscale

determining an identification result of the item according to the category information and the fusion result (see figure 3, decision and figure 6A showing the error rates, see paragraph 35, car classifier is approximately 10-4 on the training data set, and the composite error of the truck classifier is approximately 10-3 on the training data set):

    PNG
    media_image4.png
    228
    883
    media_image4.png
    Greyscale
.



    PNG
    media_image2.png
    220
    912
    media_image2.png
    Greyscale
.

Regarding claim 5, Zhu discloses the method as claimed in claim 4, wherein the method further comprises: determining the identification result of the item according to the position information and the determination result of the target part in the each frame image (see figure 2, 202s are determined in each frame), and the category information and the fusion result of the item in the each frame image (see figure 3, the positional information are combined or fused and classification results are shown in figure 6a).

Regarding claim 12, Zhu discloses turning on image capturing device to obtain a video of the item; and intercepting the multi-frame images of the item from the video; OR wherein the method further comprises: obtaining an item price list, wherein the item price list comprises a OR wherein the method is applied to a new retail scenario and the new retail scenario comprising at least one of the following: self-service stores and smart containers (see figure 1, camera is used to captured video frames and see figure 2, 202’s in t+1 and t+2 frames are read as the positional information and see figure 4 showing category information of the item in each frame image, the positional information occurs while frames are captured). NOTE: maybe ‘or’ is a mistype? 

Regarding claim 23, Zhu discloses an electronic device, comprising: a processor; and a memory for storing executable instructions of the processor; wherein the processor is configured to perform the item identification method as claimed in any one of claims 1 by executing the executable instructions (see figure 1, 104 and 108).

Regarding claim 24, Zhu discloses a storage medium, wherein the storage medium comprises a stored program, wherein a device in which the storage medium is stored is controlled to execute the item identification method as claimed in claim 1 when the program is running (see figure 1, 104 and 108, a processor requires a storage medium to process). Claim 24 does not require a 101 rejection because the specification does not include storage medium being a waveform signal. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20060177099) in view of Chang (US 20100208987).

Regarding claim 2, Zhu discloses all the limitations of claim 1; Zhu also discloses the method as claimed in claim 1, wherein processing the multi-frame images of the item to obtain the position information and the category information of the item in each frame image comprising:
performing Image pre-processing on each frame image of the item (see figure 2 below, figure 3 preprocessing occur before frames are combined);

    PNG
    media_image5.png
    220
    912
    media_image5.png
    Greyscale
.
Zhu is silent in disclosing determining an item detection box and the category information in the each frame image after the image pre-processing, wherein the item detection box 
Chang disclosing determining an item detection box and the category information in the each frame image after the image pre-processing, wherein the item detection box comprises at least one item (see figure 5, the item is the bag shown below); and determining the position information of the item according to the item detection box (see figure 5, the position of the bounding box is determined, paragraph 24, information regarding each object block may include color histogram distribution, speed, orientation, size and location):

    PNG
    media_image6.png
    451
    859
    media_image6.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include image detection bounding box because to extract additional information from image object for improving image recognition rate.

. 

3.	Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20060177099) in view of Xiao (US 20170140578).

Regarding to claims 8 and 10, Zhu discloses all the limitations of claim 1, but is silent in disclosing the method as claimed in claim 1, wherein the method further comprises: performing fine-grained classification on the item; or wherein the information capturing device comprises at least one of the following depth camera, a card reader, a gravity device and an odor sensor, where acquiring, when the information capturing device is the depth camera, a depth image of the item by the depth camera, the auxiliary information of the item comprising depth information.
Xiao discloses the method as claimed in claim 1, wherein the method further comprises: performing fine-grained classification on the item; or wherein the information capturing device comprises at least one of the following depth camera, a card reader, a gravity device and an odor sensor (see figure 4, 1 and 2 depth image collection modules), where acquiring, when the information capturing device is the depth camera, a depth image of the item by the depth camera, the auxiliary information of the item comprising depth information (see figure 3, the three dimensional garment model collection modules are read as auxiliary information).
.

4.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20060177099) in view of Angell (US 20080249870).

Regarding claim 19, see the rationale and rejection for claim 1. Zhu is silent in disclosing a server for processing computer algorithms. Angell discloses a server for processing computer algorithms (see paragraph 45, if one or more servers and/or data processing systems are located at digital customer marketing environment 114, the illustrative embodiments are capable of being implemented without requiring a network connection to computers located remotely to digital customer marketing environment). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a server for processing for improved user’s convenient for requesting services. 

Regarding claim 20, Zhu discloses the item identification system as claimed in claim 19, wherein the image capturing device is further configured to obtain multi-frame images of a target part (see figure 1, camera is used to captured video frames).


[4]	Claim Objection
Claim 6-7, 11, 13-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 6, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the claim 6, the method as claimed in claim 4, wherein processing the multi-frame images of the target part to obtain the position information and the category information of the target part in the each frame image comprising: performing image pre-processing on the target part in the each frame image to enhance an image contour of a target part of an user; selecting a region of interest of a part where the target part of the user appears in the each frame image after the image pre-processing; extracting feature information in the region of interest of the part to obtain a plurality of part features, and identifying the plurality of part features by a pre-trained classifier to obtain the position information and the determination result of the target part.in the each frame image;” in combination with the rest of the limitations of claim 1.

Claim 7 is objected to because it depends on claim 6 which includes allowable subject matter. 
Smyth (US 8824779) discloses light arrays may be sequentially switched to produce both images for analysis; subtracting the dark pupil image from that for the bright pupil enhances the pupil image contour when both array sets produce equivalent luminance. Of course, other sources and configurations are possible, such as being combined without illumination for subtracting 

Regarding claim 11, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the method as claimed in claim 10, wherein performing multi-modality fusion on the position information and the auxiliary information to obtain the fusion result comprising: acquiring lens parameters and position parameters of the image capturing device and. the depth camera; obtaining a position of the item a coordinate system of the. depth camera according to: the lens parameters of the depth camera, the depth information and the position of the item in the depth image; calibrating, according to the position parameters of the image capturing device and the depth camera, a relative position relationship of the image capturing device relative to the depth camera based on the coordinate system of the depth camera; determining mapping position information of the item in the image captured by the image capturing device corresponding to the position of the item in the depth image according to the lens parameters, the position of the item in the depth  in combination with the rest of the limitations of claim 1.

Regarding claim 13, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the method as claimed in claim 1, wherein the method further comprises: determining a tracking trajectory of the item according to the fusion result; sorting the tracking trajectory to obtain a trajectory classification result, wherein the tracking trajectory result corresponds to a movement result of the item; determining a taking result and a returning result according to the trajectory classification result; and updating an item management list according to the taking result and the returning result;” in combination with the rest of the limitations of claim 1.

Claims 14-16 are objected because they are dependent on claim 13 which includes allowable subject matter. 

Zhu discloses determining a tracking trajectory of the item according to the fusion result (see figure 2 below); 

    PNG
    media_image7.png
    254
    711
    media_image7.png
    Greyscale
.
Zhu is silent in disclosing “sorting the tracking trajectory to obtain a trajectory classification result, wherein the tracking trajectory result corresponds to a movement result of the item; determining a taking result and a returning result according to the trajectory classification result; and updating an item management list according to the taking result and the returning result.”

Regarding claim 21, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the item identification system as claimed in claim 20, wherein the server is further configured to process the multi-frame images of the target part to obtain position information and a determination result of the target part in the each frame image, and determine the identification result of the item according to the position information and the determination result of the target part, and the category information and the fusion result of the item in the each frame image” in combination with the rest of the limitations of claims 19-20.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 11/30/21